                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 17-cv-1123-WJM

LEE HELM,

       Applicant,

v.

SEAN FOSTER, Warden, A.V.C.F.,

       Respondent.


         ORDER DENYING APPLICATION FOR WRIT OF HABEAS CORPUS


       This matter is before the Court on the Third Amended Application for a Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2241 (ECF No. 16) 1 (“Third Amended

Application”) filed pro se by Applicant Lee Helm on May 14, 2018. On October 15,

2018, the Court entered an order directing Respondent to show cause as to why the

Third Amended Application should not be granted (ECF No. 23). Respondent filed a

Response to Application for Writ of Habeas Corpus on November 26, 2018 (ECF No.

29), stating that Applicant has been released on parole. Applicant has not filed a Reply

or otherwise communicated with the Court (see Docket). Having considered the

parties’ filings, the Court denies the Third Amended Application and dismisses this

action without prejudice as moot.




1
 "(ECF No. 16)" identifies the docket number assigned to a specific paper by the court's case
management and electronic case filing system (CM/ECF). This manner of identifying a
document on the electronic docket is used throughout this order.
                                               1
       I.    BACKGROUND

       In 1991, Applicant was sentenced to an indeterminate sentence under the

Colorado Sex Offenders Act of 1968. (ECF No. 16; ECF No. 29-1). On May 5, 2017,

he commenced this action pro se by filing an Application for a Writ of Habeas Corpus

Pursuant to 28 U.S.C. ' 2241. (ECF No. 1). At that time, he was in the custody of the

Colorado Department of Corrections at the Arkansas Valley Correctional Facility in

Ordway, Colorado. The Court granted him leave to proceed in forma pauperis. (ECF

No. 4). At the Court’s direction, on May 14, 2018, Applicant filed the Third Amended

Application, which is the operative pleading. (ECF Nos. 15, 16). A detailed procedural

history of this action is set forth in the Order entered September 13, 2018. (ECF No.

17).

       In the Third Amended Application, Applicant alleges two claims for relief: 1) the

denial of due process with regard to the periodic judicial review aspect of his sentence;

and 2) the denial of equal protection because Applicant is due “the same rights as those

civily [sic] committed,” because the sentence related to his underlying crime allegedly

has been served. (ECF No. 16 at 2-6). Applicant requests various injunctive relief

geared toward judicial review of his confinement, and the primary purpose of the

Application appears to be discharge from custody. (Id. at 10).

       In the Response to Application for Writ of Habeas Corpus, Respondent argues

the Third Amended Application is moot because, while it was pending, Applicant

“completed the custodial portion of his sentence and was released on parole.” (ECF

No. 29 at 5). The Parole Board approved his release effective July 19, 2018, for a

period of five years on parole. (ECF No. 29-1 at 7). Respondent further argues that,


                                            2
in any event, Applicant’s constitutional claims lack merit. (ECF No. 29 at 5-10).

       Review of the docket in this action demonstrates that Applicant has not provided

a change of address to the Court as required by Local Rule 5.1(c). His contact

information remains his prior place of incarceration at the Arkansas Valley Correctional

Facility. Mail directed to Applicant was returned to the Court as undeliverable on

September 25 and October 23 and 25, 2018. (ECF Nos. 18, 25, 26). The return

envelopes indicate “parole.” (Id.). Since the filing of the Third Amended Application

on May 14, 2018, Applicant has not made any other filing on the docket. (See Docket).

       II.    STANDARD OF REVIEW

              a. Habeas Corpus

       The remedy of habeas corpus is available when a prisoner is “in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c).   The applicant must satisfy the custody requirement at the time the habeas

petition is filed. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The traditional function of

the writ is “to secure release from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475,

484 (1973); see also McIntosh v. United States Parole Comm'n, 115 F.3d 809, 811

(10th Cir. 1997). “[T]he types of claims cognizable under § 2241 are those in which an

individual seeks either immediate release from, or a shortened period of, physical

imprisonment, i.e., placement on parole or in a parole-like custodial setting, or

immediate release from, or a shortened period of, custody altogether.” Palma-Salazar

v. Davis, 677 F.3d 1031, 1037 n.2 (10th Cir. 2012) (citations omitted).

       Applicant was incarcerated at the time he initiated this action in May 2017. His

subsequent release on parole satisfies the statutory “in custody” requirement. Jones v.


                                             3
Cunningham, 371 U.S. 236, 241 (1963) (state prisoner on parole was “in custody” for

purposes of § 2241 proceeding).

              b. Pro Se Litigant

       Applicant proceeds pro se. Therefore, the Court “review[s] his pleadings and

other papers liberally and hold[s] them to a less stringent standard than those drafted by

attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations

omitted); see also Haines v. Kerner, 404 U.S. 519, 520-21 (1972). However, a pro se

litigant's “conclusory allegations without supporting factual averments are insufficient to

state a claim on which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir.1991). The Court “cannot take on the responsibility of serving as the litigant’s

attorney in constructing arguments and searching the record.” Garrett v. Selby Connor

Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). Pro se litigants “must follow the

same rules of procedure that govern other litigants.” Green v. Dorrell, 969 F.2d 915,

917 (10th Cir. 1992).

              c. Mootness

       Article III of the United States Constitution restricts the decision-making power of

the federal judiciary to cases or controversies. U.S. Const. Art. III, § 2. "Mootness is a

threshold issue because the existence of a live case or controversy is a constitutional

prerequisite to federal court jurisdiction.” McClendon v. City of Albuquerque, 100 F.3d

863, 867 (10th Cir. 1996). Parties must have a “personal stake in the outcome" of the

lawsuit at all stages of the case. Spencer v. Kemna, 523 U.S. 1, 7 (1998) (quotation

omitted). Consequently, “an actual controversy must be extant at all stages of review,

not merely at the time the complaint is filed.” Arizonans for Official English v. Ariz., 520


                                             4
U.S. 43, 67 (1997) (quotations omitted). “If, during the pendency of the case,

circumstances change such that [a party’s] legally cognizable interest in a case is

extinguished, the case is moot, and dismissal may be required.” Green v. Haskell

County Bd. of Comm’rs, 568 F.3d 784, 794 (10th Cir. 2009) (quotations omitted); see

also Jordan v. Sosa, 654 F.3d 1012, 1023 (10th Cir. 2011) (“The mootness doctrine

provides that although there may be an actual and justiciable controversy at the time the

litigation is commenced, once that controversy ceases to exist, the federal court must

dismiss the action for want of jurisdiction.”) (citation omitted).

       A habeas corpus petition is moot when it no longer presents a case or

controversy under Article III, § 2, of the Constitution. Spencer, 523 U.S. at 7. To

satisfy the case or controversy requirement, a habeas petitioner must demonstrate that

he has suffered, or is threatened with, an actual injury traceable to respondents and

likely to be redressed by a favorable judicial decision. Id. (citation omitted). A habeas

application is not moot if the applicant continues to suffer collateral consequences

because of the challenged action. Id. at 7, 14-16.

       III.   ANALYSIS

       The Court agrees with Respondent that Applicant’s release on parole moots the

Third Amended Application, unless Applicant can demonstrate a “concrete and

continuing injury” that is a collateral consequence of the absence of judicial review

during his confinement. See Vandenberg v. Rodgers, 801 F.2d 377, 378 (10th

Cir.1986) (per curiam) (dismissing appeal as moot where the § 2241 petition challenged

a delay in the applicant’s parole date and he was released on parole during pendency of

the appeal); Dumas v. U.S. Parole Comm’n, No. 09-3327, 397 F. App’x 492, 493-94


                                               5
(10th Cir. Oct. 7, 2010) (unpublished) (finding that habeas petition challenging the

postponement of petitioner’s release date was moot following his release, absent a

demonstration that he was subject to continuing collateral consequences as a result of

the delayed parole release); Robledo-Valdez v. Trani, No. 12-cv-02203-WYD, 2013 WL

3216093, at *2 (D. Colo. June 25, 2013) (concluding that “[o]nce Applicant was released

on parole in January 2013, he no longer had a redressable injury arising from the denial

of his parole application in September 2011,” citing Vandenberg); Scott v. Warden,

Buena Vista Correctional Facility, No. 11-cv-00361-WJM, 2011 WL 3759803, at * 3 (D.

Colo. Aug. 25, 2011) (determining that § 2241 petition was moot because “once

Petitioner was reparoled on August 5, 2008, he no longer had a redressable injury

arising from the postponement”; and, further finding that the petitioner failed to establish

the existence of collateral consequences resulting from the postponement).

       Applicant does not allege any continuing collateral consequences, and no such

collateral consequences are apparent. The gravamen of the Third Amended

Application is Applicant’s request for judicial review of his confinement resulting in

release on parole. (ECF No. 16 at 3, 5). Applicant has been released on parole. The

alleged absence of judicial review while Applicant was incarcerated is a past action that

has no demonstrable continuing effect. See Spencer, 523 U.S. at 18 (the federal

courts “are not in the business of pronouncing that past actions which have no

demonstrable continuing effect were right or wrong”); accord Rhodes, 676 F.3d at 935

(finding habeas petition moot where “the best this court could do for [the petitioner]

would be to declare [in an advisory opinion] that he spent longer in prison than he

should have,” which is not enough to satisfy Article III). Consequently, the Third


                                             6
Amended Application will be dismissed without prejudice for lack of subject matter

jurisdiction.

       IV.      CONCLUSION

       Based on the above findings, the Court concludes that Applicant fails to present

a continuing case or controversy for purposes of Article III, thereby mooting the Third

Amended Application.

       For the reasons stated herein, it is

       ORDERED that the Third Amended Application for a Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2241 (ECF No. 16) is DENIED as moot and this action is

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction. It is further

       ORDERED that that there is no basis on which to issue a certificate of

appealability pursuant to 28 U.S.C. § 2253(c).


       Dated this 30th day of January, 2019.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                              7
